48 F.3d 1223NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
FEDERAL TRADE COMMISSION, Appellee,v.T.G. MORGAN, Inc., Defendant,Michael W. BLODGETT, Appellant.
No. 94-2228.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 13, 1995.Filed:  Feb. 28, 1995.

Before McMILLIAN, LOKEN and HANSEN, Circuit Judges.
PER CURIAM.


1
Michael W. Blodgett appeals from an order entered in the District Court1 for the District of Minnesota, denying his post- judgment motion to disburse additional monies from a legal fund established pursuant to a settlement agreement.  Because we find no error of fact or law, we affirm.  See 8th Cir.  R. 47B. Blodgett's motion to supplement the record is denied.



1
 The Honorable Diana E. Murphy, then Chief Judge, United States District Court for the District of Minnesota, now United States Circuit Judge for the United States Court of Appeals for the Eighth Circuit